Citation Nr: 0516993	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin




THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to August 1962.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 decision of the Department of Veterans Affairs (VA) 
Medical Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status that would warrant placement in a 
priority category above category 8.   

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA Health Care system.  38 C.F.R. 
§ 17.36 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
veteran is eligible for enrollment in the VA healthcare 
system.  Because the relevant facts of the instant case are 
not in dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See January 2004 letter 
and February 2004 statement of the case).  He was also 
specifically advised that it was possible that provision of 
his financial information might change his priority group.  
He has had ample opportunity to respond.

II.  Facts and Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b) (2004).  Nonservice connected veterans are 
actually given the lowest priority, category 8, unless they 
qualify for "low income" status, receive increased pension 
for being permanently housebound or in need of regular aid 
and attendance, are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a) or are a veteran 
of the Mexican border period or of World War I.  Id.  A 
veteran who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d) (2004).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on January 17, 2003.  38 
C.F.R. § 17.36(c) (2004); see also 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in priority group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).

The pertinent facts in this case do not appear to be in 
dispute. The VA Medical Center (VAMC) in Milwaukee received 
the veteran's completed Application for Health Benefits in 
January 2004.   The date of his signature on the application 
is December 22, 2003.  In Section I of the application, the 
veteran acknowledged that he did not have a service-connected 
disability rating.  In Section IIB of the application, he 
indicated that he did not wish to provide his detailed 
financial information.  

Based upon his nonservice-connected status, the lack of any 
information demonstrating low income status and the lack of 
applicability of any of the special eligibility categories 
mentioned above, the veteran was assigned to priority 
category 8.  In a January 2004 letter, the VAMC denied his 
application for enrollment in VA healthcare system on the 
basis of the category 8 placement, and the fact that the 
veteran filed his enrollment application after January 17, 
2003.    

In his February 2004 notice of disagreement and February 2004 
Form 9, the veteran indicated that he had requested his 
enrollment forms in 2002 but did not send them in until 2003 
after the deadline date.  He was under the impression that VA 
healthcare was a lifetime benefit and he was not notified 
that his application was time sensitive or he would have sent 
the application in earlier.  He did not think that it was 
fair that the same people he served with were receiving 
benefits while his benefits were denied.  

The veteran's honorable Army service is recognized and 
appreciated. The Board, however, is bound by the statutes and 
regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c) (West 
2002).
Given that the veteran is in category 8 and his application 
in this matter was received subsequent to January 17, 2003, 
he is ineligible for enrollment under the applicable 
regulation.  Since, the applicable criteria are dispositive, 
the veteran's claim must be denied because of the lack of 
legal entitlement under the law.   Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  
ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


